Case: 19-60110      Document: 00515251854         Page: 1    Date Filed: 12/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 19-60110                             FILED
                                  Summary Calendar                   December 30, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
JULIO ARMANDO BRUNET,

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CV-456


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Julio Armando Brunet, federal prisoner # 05079-104, appeals the district
court’s denial of his petition for a writ of mandamus seeking an order releasing
him from incarceration and directing the United States to pay him monetary
damages.
       A district court’s determination that it will not exercise its discretion to
grant a petition for mandamus is reviewed for an abuse of discretion. Newsome


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60110     Document: 00515251854     Page: 2   Date Filed: 12/30/2019


                                  No. 19-60110

v. E.E.O.C., 301 F.3d 227, 231 (5th Cir. 2002). “Mandamus is an extraordinary
remedy that should be granted only in the clearest and most compelling cases.”
In re Willy, 831 F.2d 545, 549 (5th Cir. 1987). A party seeking mandamus relief
must show both that he has no other adequate means to obtain the requested
relief and that he has a “clear and indisputable” right to the writ. Id. (internal
quotation marks and citation omitted).
      Brunet failed to pursue properly his opportunity to appeal his conviction
and sentence that he challenges, and he continues to have an option of seeking
postconviction relief. He is not entitled to mandamus relief because he failed
to pursue remedies that were and may be available to him. Id. Further,
Brunet has not shown a clear and indisputable right to relief. Id. He has failed
to demonstrate that the district court abused its discretion in denying his
petition for a writ of mandamus.        The judgment of the district court is
AFFIRMED.




                                        2